J-S72031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMES ALAN HAMMAN, JR.,                 :
                                         :
                    Appellant.           :   No. 920 MDA 2018


         Appeal from the Judgment of Sentence, February 6, 2018,
              in the Court of Common Pleas of Fulton County,
           Criminal Division at No(s): CP-29-CR-0000201-2016,
           CP-29-CR-0000202-2016, CP-29-CR-0000206-2016.


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                   FILED FEBRUARY 26, 2019

     James Hamman, Jr. appeals from the judgment of sentence imposed

after a jury convicted him of multiple offenses including burglary, criminal

trespass, theft by unlawful taking, receiving stolen property, and possession

of a firearm.      Based upon our Supreme Court's recent decision in

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we quash the appeal.

     A brief summary of the relevant facts is as follows. On October 15,

2016, Brian Mackey contacted the Pennsylvania State Police to report that his

cabin was forcefully broken into and various items of personal property were

missing. Ranger Greg Eitner, who assisted the PSP in the investigation, later

discovered that some of the missing items from Mr. Mackey’s cabin were

located at a pawn shop. The items had serial numbers that identified them as

belonging to Mr. Mackey. The pawn shop worker confirmed that Hamman sold
J-S72031-18



him these items. Hamman admitted that he and other individuals agreed to

break into Mr. Mackey’s cabin to steal property, and sold the stolen items for

cash.

        On October 26, 2016, another gentleman, Glenn Mellinger, discovered

that someone broke into his cabin. Mr. Mellinger’s rifle and log splitter were

both missing. A trooper found imprints of a glove with a distinct emblem on

it at the scene. A glove with the same emblem was found in Hamman’s van.

A pawn shop broker identified Mr. Mellinger’s log splitter and indicated that he

purchased it from Hamman. Another pawn shop operator confirmed through

documents and video surveillance footage that Hamman sold him Mr.

Mellinger’s rifle. Hamman also admitted to an investigating officer that he

was present at the Mellinger’s cabin.

        While canvasing the area for additional burglaries, the police also

discovered a break-in at the home of David Bland.

        On January 13, 2017, the police filed criminal informations for the three

burglaries at three separate dockets. At case numbers 201, 202, and 206 of

2016, they charged Hamman with a total of twenty-two criminal offenses,

including burglary and criminal trespass.      After originally entering a guilty

plea, the court granted Hamman’s request to withdraw it. The case went to




                                       -2-
J-S72031-18



a jury trial, where Hamman was convicted of multiple offenses on all three

dockets.1

       The court sentenced Hamman on February 6, 2018 on the three trial

docket numbers. The court issued separate sentencing orders for each docket

number.      Hamman filed a post-sentence motion on February 16, 2018.

Following the denial of Hamman’s motion on May 8, 2018, Hamman filed the

instant timely appeal on June 6, 2018.           The trial court’s order denying

Hamman’s motion contained all three docket numbers in the caption.          The

notice of appeal also bears all three trial court docket numbers.

       Hamman presents the following issues for our consideration:

              1. Whether the Commonwealth’s evidence was sufficient
                 to prove that Hamman committed burglary or
                 conspired to commit burglary of the Brian Mackey
                 cabin and that Hamman committed burglary of the
                 Glenn Mellinger Cabin?

              2. Whether, in the alternative, the weight of the evidence
                 was so weak and inconclusive such that no possibility
                 of guilt should have been determined that Hamman
                 committed the burglary or conspired to commit
                 burglary of the Brian Mackey Cabin and that Hamman
                 committed burglary of the Glen Mellinger Cabin?

              3. Whether Hamman’s sentence, while being within the
                 sentencing guidelines, should be modified as being
                 unreasonable considering the circumstances of the
                 case?

See Hamman’s Brief at 7.

____________________________________________


1 The burglary of the Bland home was tried along with the Mackey and
Mellinger cases, but is not a subject of the instant appeal.     See
Commonwealth’s Brief at 5, n. 3.

                                           -3-
J-S72031-18



       Before we review the substantive issues presented by Hamman on

appeal, we must first address a procedural question. In Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), our Supreme Court has recently held,

“prospectively, where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each case.” Id. at 971.

       In Walker, the Commonwealth had filed a single notice of appeal in

response to a single order that decided defendants’ suppression motions in

four cases with four different docket numbers. The Supreme Court concluded

that the Official Note to Rule 341 of Pennsylvania Rules of Appellate

Procedure2 “provides a bright-line mandatory instruction to practitioners to

file separate notices of appeal,” and that “the failure to do so requires the

appellate court to quash the appeal.”            Walker, at 976-77.   Because the

mandate in the Official Note was contrary to “decades of case law from this

Court and the intermediate appellate courts,” the Walker Court announced

that its holding would apply prospectively only. Id. at 977. Only appeals filed



____________________________________________


2 The Official Note to Rule 341 of the Pennsylvania Rules of Appellate
Procedure provides, in relevant part:

          Where, however, one or more orders resolves issues arising
          on more than one docket or relating to more than one
          judgment, separate notices of appeals must be filed.
          Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
          Super. 2007) (quashing appeal taken by single notice of
          appeal from order on remand for consideration under
          Pa.R.Crim.P. 607 of two persons' judgments of sentence).

Pa.R.A.P. 341, Official Note.

                                           -4-
J-S72031-18



after June 1, 2018, the date Walker was filed, would require the filing of

separate notices of appeal. Id.

     Because Hamman filed his notice of appeal on June 6, 2018, Walker

applies. The order from which Hamman appeals lists three trial court docket

numbers, including one from the Brian Mackey burglary, and another from the

Glen Mellinger matter. Because Hamman appeals the convictions for both the

Mackey and Mellinger charges, under Walker, he needed to file separate

notices of appeal for each of these dockets. He did not do so. Thus, we must

quash the appeal.

     Appeal quashed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/26/2019




                                   -5-